Name: 2001/255/EC: Commission Decision of 21 March 2001 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (notified under document number C(2001) 751)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  marketing;  trade;  cooperation policy
 Date Published: 2001-03-31

 Avis juridique important|32001D02552001/255/EC: Commission Decision of 21 March 2001 amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods (Text with EEA relevance) (notified under document number C(2001) 751) Official Journal L 091 , 31/03/2001 P. 0089 - 0090Commission Decisionof 21 March 2001amending Decision 97/20/EC establishing the list of third countries fulfilling the equivalence conditions for the production and placing on the market of bivalve molluscs, echinoderms, tunicates and marine gastropods(notified under document number C(2001) 751)(Text with EEA relevance)(2001/255/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs(1), as last amended by Directive 97/79/EC(2) and in particular Article 9(4) thereof,Whereas:(1) Commission Decision 97/20/EC of 17 December 1996(3), as last amended by Decision 2001/38/EC(4), establishes the list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in whatever form are authorised for human consumption. The first part of the list covers those third countries which have been subject of a specific decision based on Council Directive 91/492/EEC and the second part covers those which may be the subject of a provisional decision based on Decision 95/408/EC(5).(2) Since Commission Decision 97/562/EC of 28 July 1997 laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Thailand(6), Decision 97/20/EC should be amended to include Thailand in part I of the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 97/20/EC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 21 March 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 1.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 6, 10.1.1997, p. 46.(4) OJ L 10, 13.1.2001, p. 66.(5) OJ L 243, 11.10.1995, p. 17.(6) OJ L 232, 23.8.1997, p. 9.ANNEX"ANNEXList of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods, in whatever form, for human consumption are authorisedI. Third countries which have been the subject of a specific decision based on Council Directive 91/492/EEC:AU AUSTRALIACL CHILEMA MOROCCOPE PERUVN SOCIALIST REPUBLIC OF VIETNAMKR SOUTH KOREATH THAILANDTN TUNISIATR TURKEYJM JAMAICA (only for marine gastropods)II. Third countries, which may be the subject of a provisional decision, based on Council Decision 95/408/EC:CA CANADAFO FAEROE ISLANDSGL GREENLANDNZ NEW ZEALANDUS UNITED STATES OF AMERICA"